CARPENTER, J.
This is an action brought by the -plaintiffs, who are certified public accountants, to recover for services rendered. The case was tried before a jury and verdict was returned for the plaintiffs in the sum of One Thousand Dollars ($1,000). Thereupon, in due time, the defendant filed a motion for a new trial, alleging the usual grounds. The matter is now before this Court on said motion.-
It appeared from the evidence that the -plaintiffs were engaged by the defendant to do certain work in reference -to income tax matters. After performance of the services, the plaintiffs requested -payment for their services in the sum of One Thousand Dollars. The defendant refused to pay the amount requested because he believed the services were not worth One Thou*168sand Dollars. Suit was commenced. At tire trial evidence was submitted in behalf of the plaintiffs and in behalf of the defendants as to the value of the services rendered and, upon the evidence, the jury fixed the value at One Thousand Dollars ($1,000), the amount of the verdict.
For plaintiff: Ralph M. Greenlaw, Esq.
For defendant: Charles H. Eden, Esq.
This Court is of the opinion that justice has been done in this case.
Motion for new trial denied.